DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.

Response to Amendment
The amendments, filed on 02/25/2021, have been entered and made of record. Claims 17-20 are added. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 4, 9 and 11 have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-2, 9-10, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi (US2003/0059103) in view of Lawandy (US2013/0082108) and further in view of Choe (US2008/0068475).

Regarding claim 1, Shiomi discloses a system comprising: 
an imaging apparatus (Fig. 20: inspection apparatus 10; [0153]) that includes a pixel array having a sensitivity in a first wavelength band and a second wavelength band different from the first wavelength band ( [0153-0156; 0161]: camera 10 is inherently included pixel array in order to captured images of different wavelength bands R1-R7; Figs. 21-22: See wavelength bands R1-R7 380-720nm and steps T23 wherein images of different wavelength bands are obtained), light in the first wavelength band being an infrared band and invisible to a human eye (Fig, 21: R7 is between 680-720 nm; [0193]: image may be obtained in relation with UV and/or infrared light 300-900nm. It is commonly known by one skill in the art that infrared wavelength is extended from 700nm-1mm. Therefore, the obtained image may also be in an infrared band from 700nm-900nm; See also other embodiment of Figs 1,7 and 11-12 wherein images are captured under infrared light 420), the imaging apparatus being configured to output a first image of the first wavelength band and a second image of the second wavelength band (Fig. 22: step T23); and 
a processor (Fig. 20: computer 60), wherein the processor reads out (Fig. 22: step T23 wherein images of different wavelength are readout/obtained), and inspects an 
However, Shiomi fails to explicitly disclose: “wherein the processor reads out from the first image of a product, a code which is formed on the product and is invisible to the human eye to acquire identification information of the product”.
In an analogous of art, Lawandy teaches a security feature for authenticating an object having an outer surface and an inner surface. The security feature includes a two-dimensional code which is substantially invisible when inspected during exposure to visible light and readable during exposure to ultraviolet light (abstract; [0027]).  In light of the teaching from Lawandy, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Shiomi to capture UV image to readout invisible code.  The modifications thus provide a security feature for authenticating an object with invisible code (Lawandy: abstract).
However, Shiomi in view of Lawandy fails to explicitly disclose: “the pixel array includes photoelectric conversion layers, the photoelectric conversion layers including: a first photoelectric conversion layer which has a sensitivity in the first wavelength band; and a second photoelectric conversion layer which has a sensitivity in the second wavelength band”.
In an analogous of art, Choe teaches an image photographing apparatus that can enhance color reproducibility and sensitivity. The image photographing apparatus comprises an image sensor unit to sense incident light signal that passes through filter unit. The image sensor unit includes a plurality of photoelectric conversion stacked layers each having a different spectral sensitivity (abstract; [0013-0016; 0040; 0071-

Regarding claim 2, Shiomi discloses the system according to claim 1, wherein light in the second wavelength band is visible to the human eye (Fig. 21: See R2-R7: 420-720nm).  

	Regarding claim 9, the claim is a method of the apparatus claim 1. Therefore, claim 9 is analyzed and rejected as claim 1.

Regarding claim 10, the claim is a method of the apparatus claim 2. Therefore, claim 10 is analyzed and rejected as claim 2.

Regarding claim 17, Shiomi in view of Lawandy and further in view of Choe discloses the system according to claim 1, wherein the photoelectric conversion layers are stacked on top of each other (Choe: abstract; [0013-0016; 0040; 0071-0075; 0083-0090]; claim 1, 10 or 20; See different photosensitive stacked layers 510-550 on top of each other in Fig. 5).  
.

Claims 4-5, 11-12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Salmelin (US2017/0308763) in view of Choe. 

Regarding claim 4, Salmelin discloses a system comprising: 
an imaging apparatus that includes a pixel array having a sensitivity in a first wavelength band ([0056]: IR wavelength), 
the imaging apparatus being configured to output a first image of the first wavelength band ([0056]: the image sensor 110 is configured to detect infrared light at the same wavelength of the emitted light source. Therefore, the image sensor is inherently output the image of the IR wavelength band); and  
34a processor (Fig. 1: control unit 130), wherein the processor acquires a first biological information from the first image of a person, acquires a second biological information which is different from the first biological information from the second image of the person (Fig. 6: step 603 wherein at least one of face, eye or fingers is captured; [0062; 0076; 0091]: an increment in authenticate levels requires two or more different combination of biometric identifiers: finger and iris or iris and face), and 
performs an authentication of the person on the basis of the first biological information and the second biological information ([0076; 0091]: combinations of biometric identifiers are used for increased authenticate levels).  

Official Notice is taken that it is well known and expected in the art to control LEDs light source capture image in different wavelength or visible light. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Salmelin to capture/output image in second/different wavelength. The modifications thus provide different illumination conditions to capture better image quality.
However, Salmelin fails to explicitly disclose:  “the pixel array includes photoelectric conversion layers, the photoelectric conversion layers including: a first photoelectric conversion layer which has a sensitivity in the first wavelength band; and a second photoelectric conversion layer which has a sensitivity in the second wavelength band”.
In an analogous of art, Choe teaches an image photographing apparatus that can enhance color reproducibility and sensitivity. The image photographing apparatus comprises an image sensor unit to sense incident light signal that passes through filter unit. The image sensor unit includes a plurality of photoelectric conversion stacked layers each having a different spectral sensitivities (abstract; [0013-0016; 0040; 0071-0075; 0083-0090]; claim 1, 10 or 20; See different color filter layers 510-550 on top of one another in Fig. 5). In light of the teaching from Choe, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Salmelin to include the image sensor of Choe with different stacked layers of differed spectral sensitivities.  The modifications thus provide an image photographing 

Regarding claim 5, Salmelin discloses the system according to claim 4, wherein light in the first wavelength band is invisible to a human eye ([0057]).  

Regarding claim 11, the claim is a method of the apparatus claim 4. Therefore, claim 11 is analyzed and rejected as claim 4.

Regarding claim 12, the claim is a method of the apparatus claim 5. Therefore, claim 12 is analyzed and rejected as claim 5.

Regarding claim 18, Salmelin in view of Choe discloses the system according to claim 4, wherein the photoelectric conversion layers are stacked on top of each other (Choe: abstract; [0013-0016; 0040; 0071-0075; 0083-0090]; claim 1, 10 or 20; See different photosensitive stacked layers 510-550 on top of each other in Fig. 5).  

Regarding claim 20, the claim is a method of the apparatus claim 18. Therefore, claim 20 is analyzed and rejected as claim 18.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Salmelin in view of Choe and further in view of Watanabe (US2018/0153422). 


However, Salmelin in view of Choe fails to explicitly disclose: “the first biological information is acquired by using a light source which irradiates near- infrared light to the person, and the second biological information is acquired without using the light source”.
In an analogous of art, Watanabe teaches a biological information detection apparatus wherein a light source projects a pattern of near-infrared light onto an object so that an imaging system capture a near-infrared wavelength image and a second image in a visible wavelength range (Therefore, the second image with visible light is not acquired using the near infrared light source; abstract; [0005; 0047]). Watanabe further teaches that in a stable and bright illumination environment, the proportion of signals from the visible imaging system is increased.  Under unstable illumination conditions or dark illumination conditions, the proportion of signals from the near-infrared imaging system is increased.  This configuration can implement stable biological information sensing independently of the environment ([0048]). In light of the teaching from Sato, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Salmelin and Choe to capture a near infrared image and visible image.  The modifications thus provide stable biological information sensing independently of the environment (Watanabe: [0048]).

.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Salmelin in view of Choe and further in view of Sato (US20070057764).

Regarding claim 7, Salmelin in view of Choe discloses the system according to claim 5, wherein the first biological information includes at least one selected from the group consisting of a pattern of an iris of the person ([0062]), and the second biological information includes a facial feature of the person ([0062]: iris and face).  
However, Salmelin in view of Choe fails to explicitly disclose wherein the first biological information includes at least one selected from the group consisting of a pattern of a venous of the person.
In an analogous of art, Sato teaches an authentication unit for performing authentication based a biological information of vein and an iris ([0021; 0024]). In light of the teaching from Sato, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Salmelin and Choe to include the biological information of veins and iris of Sato for additional authentication.  The modifications thus provide greater authentication levels.

Regarding claim 14, the claim is a method of the apparatus claim 7. Therefore, claim 14 is analyzed and rejected as claim 7.

Allowable Subject Matter

Claims 3, 8 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 3 and 15, the prior art of Shiomi discloses a camera system for capturing images in different wavelength. The prior art of Lowandy discloses teaches object authentication method and apparatus which is substantially invisible when inspected during exposure to visible light and readable during exposure to ultraviolet light. The prior art of  Watanabe teaches a biological information detection apparatus wherein a light source projects a pattern of near-infrared light onto an object so that an imaging system capture a near-infrared wavelength image and a second image in a visible wavelength range. The prior art of Sato teaches an authentication unit for performing authentication based a biological information of vein and an iris. Boles (US2013/0329006) discloses a camera system to obtain image signals or frames under different wavelength illuminations (claim 1 and 3k; [0068]; See camera system 300 in Figs. 4-5 and Fig. 6 step 400). Thus the captured images/frames are in different wavelength and under different wavelength illuminations. The prior art of Tanaka (US2015/0339538) discloses a control unit 1012 that set a wavelength of light used in the measurement of the image-capturing unit 1010 to be different from a wavelength of light used in irradiation of the irradiation unit 1014. The prior art of Yamazaki 
captured using the signals in the different wavelength bands. The prior art of Jannard (US10547828) discloses that imaging elements 200 can be configured to capture image data having different ranges of wavelength and frequency.  The prior art of Choe discloses an image sensor with different stacked layer having different sensitivity to colors. The prior art of Yasushi (US20070170478) discloses stacked photoelectric conversion with different sensitivity. The prior art of Hideaki (US2018/0286922) discloses photoelectric layers with different wavelength sensitivity. The prior art of Joseph (US6958862) discloses stacked photodiode cell with different depth, sensitivity to different colors. Thus, while many references teaches camera systems for capturing images with different wavelength for biologic authentications, none of the references alone or in combination, provide a motivation to teach the system/method according to claim 1 or claim 9 further in combination with: “wherein: the imaging apparatus includes: a pixel electrode; a counter electrode facing the pixel electrode; and a photoelectric conversion layer disposed between the pixel electrode and the counter electrode, the photoelectric conversion layer converting light incident on the photoelectric conversion layer into charge carriers, the first image is acquired by the imaging apparatus while a first bias voltage is applied between the pixel electrode and the counter electrode, and 2 DM_US 171772311-1.083710.2639Application No. 16/437,975Docket No.: 083710-2639 Reply to Office Action of May 22, 2020 the second image is acquired by the imaging apparatus 

Regarding claims 8 and 16, the prior art of Shiomi discloses a camera system for capturing images in different wavelength. The prior art of Lowandy discloses teaches object authentication method and apparatus which is substantially invisible when inspected during exposure to visible light and readable during exposure to ultraviolet light. The prior art of  Watanabe teaches a biological information detection apparatus wherein a light source projects a pattern of near-infrared light onto an object so that an imaging system capture a near-infrared wavelength image and a second image in a visible wavelength range. The prior art of Sato teaches an authentication unit for performing authentication based a biological information of vein and an iris. Boles (US2013/0329006) discloses a camera system to obtain image signals or frames under different wavelength illuminations (claim 1 and 3k; [0068]; See camera system 300 in Figs. 4-5 and Fig. 6 step 400). Thus the captured images/frames are in different wavelength and under different wavelength illuminations. The prior art of Tanaka (US2015/0339538) discloses a control unit 1012 that set a wavelength of light used in the measurement of the image-capturing unit 1010 to be different from a wavelength of light used in irradiation of the irradiation unit 1014. The prior art of Yamazaki (US2018/0065035) discloses a camera that capture image of light of different wavelength. The prior art of Nakano (US2018/0181795) discloses wherein the determination unit determines a distribution state of the specific substance on the surface of the target object based on a result of calculation using a plurality of images 
: “wherein the imaging apparatus includes: a pixel electrode; a counter electrode facing the pixel electrode; and a photoelectric conversion layer disposed between the pixel electrode and the counter electrode, the photoelectric conversion layer converting light incident on the photoelectric conversion layer into charge carriers, the first image is acquired by the imaging apparatus while a first bias voltage is applied between the pixel electrode and the counter electrode, and the second image is acquired by the imaging apparatus while a second bias voltage which is different from the first bias voltage is applied between the pixel electrode and the counter electrode”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/11/2021